*82
Opinión disidente del


Juez Asociado Sr. Zulzbacker.

Los hechos de este caso están expresados extensamente en la sentencia dictada por la mayoría del Tribunal, y por lo tanto, á los fines de esta opinión disidente, solamente es necesario hacer las siguientes manifestaciones: El deman-dado y apelante, Eduardo Wellemkanrp y Chelva, apoderado de Don Juan Serrallés y Colón, por razón de cierta propiedad inmueble vendida y traspasada al último por Don Nicolás Cartagena y Mangual, otorgó en Octubre de 1894, ante un Notario Público de Ponce y con arreglo á derecho, una escritura de reconocimiento de deuda á favor de dicho Ni-colás Cartagena, en la que existe la siguiente cláusula:
“Dicha venta se efectúa por la suma de diez y ocho mil' pesos, moneda co-mercial, que se pagarán por el comprador Don Juan Serrallés y Colón, á quien deja obligado el compareciente Don Eduardo Wellemkamp y Chelva, y los percibirá el compareciente Don José Nicolás de Cartagena, en los plazos siguientes: dos mil pesos el día 15 de Julio del año 1898; otros dos mil pesos en igual día y mes de 1899; igual suma de dos mil pesos en 15 de Julio del año 1900; y tres mil pesos en cada día 15 de Julio de los años 1901 al 1904, ambos inclusives, todos de moneda corriente en el comercio, sea cual fuere el cuño de la moneda que con tal carácter circule ó esté aceptado en esta Provincia, á razón de cien centavos de la moneda circulante por cada un peso y con exclusión de toda clase de papel moneda creado ó por crear, aún cuando su circulación fuere forzosa.”
La Corte de Distrito de Ponce resolvió, que con arreglo á las estipulaciones de dicho contrato, el demandado, apelante ante este Tribunal, debe pagar ahora dollars americanos en lugar de pesos, que era la moneda de plata española, no sola-mente en pago de las cantidades debidas en la fecha de la interposición de la demanda, sino también, en pago de todas las cantidades que en adelante vencieren, con arregle? á dicho contrato. Contra esta sentencia apeló el demandado para ante este Tribunal.
La mayoría del Tribunal sostiene, que la apelación del demandado no ha sido bien interpuesta ; que el escrito de su apelación no es suficiente y no expresa con claridad y preci-sión los errores del Tribunal sentenciador. La resolución es *84al efecto de que se desestime la apelación. Pero, sin embargo, el Tribunal procede á interpretar el contrato, aceptando la interpretación que le diera la Corte de Distrito de Ponce. No puedo estar dé acuerdo con la resolución dictada en este caso, ni con la interpretación que se ha dado al contrato.
Se sostiene que el Tribunal Supremo de Puerto Rico es un “Tribunal de Casación”, y que por esa razón, las resoluciones de éste Tribunal deberán ajustarse á la Ley de Enjuicia-miento Española y á la Jurisprudencia del Tribunal Supremo dé España. Pero aún, en este caso, parece que el escrito presentado por el demandado, interponiendo recurso de ape-lación ó de casación, está suficientemente ajustado á aquél sistema de enjuiciar, según los artículos 1690 y 1719 (1) á que se refiere la opinión de la mayoría, y los cuales artículos dicen así:
“Art. 1719 Cl. — En el escrito interponiendo el recurso, se expresará el párrafo del artículo 1690 en que se lialle comprendido, y se citará con preci-sión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido.
Si fuesen dos ó más los fundamentos ó motivos del recurso, se expresarán en párrafos separados y numerados”.
“Art. 1690. — Habrá lugar al recurso de casación por infracción de ley ó de doctrina legal:
1. — Cuando el fallo contenga violación, interpretación errónea, ó aplicación indebida de las leyes ó doctrinas legales, aplicables al caso del pleito.
2. — Cuando la sentencia no sea congruente con las pretensiones oportuna-mente deducidas por los litigantes.
3. — Cuando el fallo otorgue más'de lo pedido, ó no contenga declaración sobre alguna de las pretensiones oportunamente deducidas en el pleito.
4. — Cuando el fallo contenga disposiciones contradictorias.
5. — Cuando el fallo sea contrario á la cosa juzgada, siempre que se baya alegado esta excepción en el juicio.
6. — Cuando por razón de la materia haya habido abuso, exceso ó defecto en el ejercicio de la jurisdicción, conociendo en asunto que no sea de la com-petencia judicial, ó dejando de conocer cuando hubiere el deber de hacerlo.
7. — Cuando en la apreciación de las pruebas haya habido error de derecho ó error de hecho, si este último resulta de documentos ó autos auténticos que demuestren la equivocación evidente del juzgador.
*86Aunque algunas de las objeciones del apelante, expresadas en su escrito de apelación, pudieron quizás haber sido más específicas, sin embargo, tomándolas en conjunto, son sufi-cientes para que este Tribunal proceda á considerar y resolver el caso y el documento en controversia.
Sin embargo, soy de opinión, que el Tribunal Supremo de Puerto Rico no es un Tribunal de Casación, sino un Tribunal de Apelación, y que como tal tiene el derecho de consi-derar el caso en su totalidad y los méritos de las cuestiones controvertidas, sin fijarse en tecnicismos referentes á la ma-nera de su presentación. < Llego á e'sta conclusión después de haber tomado en consideración la historia de la legislación que ahora rige aquí y el origen de este Tribunal.
Después que el Gobierno de los Estados Unidos ocupó la Isla de Puerto Rico, y mientras se encontraba bajo la admi-nistración militar, se adoptaron y promulgaron ciertas dispo-siciones llamadas “Ordenes Generales”, que afectaban el sistema judicial y eran de carácter legislativo, llegando á formar parte de las leyes de Puerto Rico. La Orden General No. 118, promulgada por el Brigadier General George W. Davis, en 16 de Agosto de 1899, es la que hemos de consi-derar en relación con este caso. Las Cortes de la Isla fueron creadas por virtud de esta Orden General, organizándose un Tribunal Supremo, Cortes de Distrito y Cortes Municipales. La sección 2 de dicha Orden General, dice así:
“Se constituye un Tribunal Supremo de Justicia con residencia fija en la Ciudad de San Juan, y se compondrá de un Presidente y cuatro Jueces Asociados, que reunidos, constituirán su Sala de Justicia, para todos los asuntos civiles y criminales.”
Las siguientes secciones de dicha Orden General regulan las apelaciones de las Cortes de Distrito para ante el Tribunal Supremo:
“15. — Los negocios criminales entregados por las cortes y juzgados supri-midos serán continuados en su tramitación por las cortes de distrito. Y los asuntos civiles contenciosos serán asimismo continuados en su tramitación hasta el momento de ser remitidos á prueba, y una vez llegados á ese trá-*88mite, se continuarán por las reglas del juicio oral civil, que esta Orden General establece. Si dichos negocios civiles estuvieren en el trámite de prue-ba y no hubiere concluido la práctica de ésta, deberán ser vistos en juicio oral para la terminación de la que faltare. Y si se encontraren en trámite posterior á la prueba serán concluidos y fallados por las cortes de distrito con arreglo á la ley hasta ahora vigente y previa vista pública, pero entendién-dose que contra el fallo solo procederá el recurso de casación, conforme á las disposiciones de esta Orden General.
“45. — Contra las sentencias que dicten las cortes de distrito en lo criminal procederá el recurso de casación por infracción de ley ó por quebrantamiento de forma, en los casos que establece la ley de Enjuiciamiento Criminal.
“78.' — Procederá el recurso de casación para ante el Tribunal Supremo de todos los asuntos civiles, por infracción de la ley y por quebrantamiento de forma, en los casos que para esta última define la ley de Enjuiciamiento Civil, con excepción de los juicios de que conocieren los jueces munici-pales.
“80. — En los juicios criminales procederá el recurso de casación por in-fracción de ley. También procederá por quebrantamiento de forma, en los casos establecidos por la ley de Enjuiciamiento Criminal.
“81.- — El recurso de casación se interpondrá ante la Corte de Distrito que hubiere dictado la sentencia en el plazo improrrogable de 10 días, á contar desde el siguiente al en que hubiese sido notificada aquella.
“82. — La Corte de Distrito decidirá sobre la admisión del recurso, sola-mente cuando fuere por quebrantamiento de forma y contra su resolución denegatoria podrá acudirse en queja ante el Tribunal Supremo, en el tér-mino de quince días. Al efecto la Corte de Distrito siempre que deniegue un recurso de casación por quebrantamiento de forma mandará expedir á favor de la parte que lo hubiere interpuesto, copia literal y certificada de la sentencia objeto de aquél, en el plazo improrrogable de tercero día, y dispon-drá además la citación y emplazamiento de las partes para su comparecencia ante el Tribunal Supremo.
“83. — El recurso de queja, luego de comparecer el recurrente y de trans-currir el término del emplazamiento, se resolverá inmediatamente por el Tribunal Supremo, previa vista pública, á la que podrán concurrir los letra-dos defensores de las partes, y con preferencia á los demás asuntos en curso. (1)
Habiendo sido decretadas y establecidas por la Autoridad Militar Americana, y aunque fueron promulgadas en dos *90idiomas, no puede haber duda alguna de que el Inglés debe considerarse como el texto original.
Es evidente, por lo tanto, que por lo menos en asuntos ci-viles, el Tribunal Supremo es un Tribunal de Apelación y no un Tribunal de Casación.
Sin embargo, las Cortes de Puerto Rico deben ser consi-deradas, y sus leyes interpretadas, bajo un punto de vista distinto después de la aprobación, por el Congreso de los Es-tados Unidos, de la Ley Orgánica de Puerto Rico, titulada: “Ley para Proveer, Temporalmente, de Rentas y un Go-bierno Civil á la Isla de Puerto Rico, y para otros fines”, aprobada en 12 de Abril de 1900, principalmente por vir-tud de lo dispuesto en las siguientes secciones de dicha ley:
“Sección 8. — Que las leyes y ordenanzas de Puerto Rico, actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, en-mendadas ó modificadas por la presente; ó hayan sido alteradas, ó modifica-' das por órdenes militares y decretos vigentes cuando esta Ley entre á regir, y en todo aquello en que las mismas no resulten incompatibles ó en conflicto con las leyes estatutarias de los Estados Unidos, no inaplicables localmente, ó con las presentes disposiciones, hasta que sean alteradas, enmendadas ó revo-cadas por la Autoridad Legislativa creada por la presente para Puerto Rico, ó por una ley del Congreso de los Estados Unidos.”
“Sección 33.- — Que el poder judicial residirá en las Cortes y Tribunales de Puerto Rico establecidos ya y en ejercicio, incluyendo los Juzgados Muni-cipales creados en virtud de órdenes generales, número 118, promulgadas por el Brigadier General Davis, Voluntarios de los. Estados Unidos, en Agosto 18 de 1899, incluyendo también los Tribunales de Policía estableci-dos por Ordenes Generales, número 175, promulgadas en Noviembre 29 de 1899, por el Brigadier General Davis, Voluntarios de los Estados Unidos, y las leyes y ordenanzas de Puerto Rico y sus Municipios que se hallan vigen-tes en todo lo que no se oponga á esta Ley, y por la presente se declaran subsistentes dichas cortes y tribunales.”
Aunque la sección ocho dice: “que las leyes y ordenanzas de Puerto Rico actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, enmendadas ó modificadas, etc.,” debe sostenerse, sin embargo, que por virtud de dicha ley, y á manera de restablecimiento, las leyes de Puerto Rico fueron creadas por el Congreso ameri-*92cano y por Leyes americanas; y que deben ser interpretadas y ajustadas al espíritu, aplicación, tendencia y fines de la Ju-risprudencia americana, y todo lo que á ello se opusiere, ó estuviere en conflicto ó fuere incompatible ó inadecuado, debe desaparecer sin necesidad de ningún acto legislativo especial para ese fin. „Y aunque dicha sección 33 prescribe “que el poder j udicial residirá en las cortes y tribunales de Puerto Rico establecidos ya” . “todos los cuales se declaran subsistentes por la presente”, por virtud de esa pres-cripción se convirtieron en Tribunales creados y establecidos por el Congreso de los Estados Unidos. No pudo haber sido la intención idel Gobierno Militar, é indudablemente, tam-poco, la del Congreso, la de hacer y constituir al Tribunal Supremo de Puerto Rico en un Tribunal de Casación, dándole por ello todos los atributos del Tribunal Supremo de España. Las doctrinas y principios americanos deben regular las Cortes de Puerto Rico hasta en la interpretación de las Leyes de Es-paña que aun se encuentran en los Estatutos de Puerto Rico.
Es un principio de derecho reconocido en los Estados Unidos, y adoptado por este Tribunal, que cuando las leyes de un país extranjero han de ser consideradas por las Cortes de los Estados Unidos, deberán ser interpretadas de acuerdo con la Constitución, instituciones, espíritu y jurisprudencia de las Cortes de la última Nación, sin consideración alguna á la interpretación que las cortes ú otros cuerpos del país extranjero hayan dado á dichas leyes.
En un pleito pendiente ante el Tribunal Supremo de los Estados Unidos y en el que se discutía si una sociedad extranjera era una corporación ó una sociedad anónima, el Tribunal dijo:
“ Se sostiene además, que las diferentes leyes del Parlamento, que liemos mencionado, declaran expresamente que no han de entenderse en él sentido de constituir á tales Cuerpos en Corporaciones.
Pero cualquiera que sea el efecto de semejante declaración en las Cortes de aquel país, no puede alterar la naturaleza esencial de una Corporación, ó impedir que las Cortes de otra jurisdicción investiguen su verdadero carácter, *94en cualquier caso en que este punto venga á discusión. Parece que lia sido, la tendencia del derecho inglés fijar ciertas consecuencias á las organizaciones incorporadas, las que han hecho que sea preferible que asociaciones como éstas no tengan el carácter técnico de corporaciones. Entre estas consecuen-cias, según se desprende de las disposiciones de estas leyes, está la exención de responsabilidad personal de los accionistas por los contratos de la corpora-ción. Semejante tendencia local no puede tener aquí influencia alguna al determinar si una asociación cuyas facultades están fijadas, y sus privilegios conferidos por la ley, es una organización incorporada. Liverpool & London Life & Fire Insurance Company v. Henry K. Oliver, Treasurer, 10 Wall, 566-577.”
Por lo tanto, llego á la conclusión de que toda vez que los Tribunales de casación, las reglas de casación y las apela-ciones en casación, son extraños á nuestras leyes y á nuestro sistema legal, deben ser interpretados en armonía con el pro-cedimiento legal y con los métodos que regulan las Cortes de los Estados Unidos.
Los recursos por causa de error (Writs of error) no han sido establecidos en Puerto Rico y por consiguiente el Tribunal Supremo debe ser considerado como Tribunal de apelación, con facultades para revisar los errores que aparezcan de los autos.
Las Cortes de más alta jurisdicción de los Estados Unidos han resuelto en general que cuando de los autos .aparece claramente algún error, no necesita presentarse siquiera por medio de un pliego de excepciones; pero en el caso presente el apelante ha señalado extensamente los errores en que ha incurrido el Tribunal sentenciador en sus resoluciones. El otorgamiento del documento que se discute no se ha negado por el demandado y apelante. Por lo tanto, no pudo haber ninguna otra prueba apropiada ante el Tribunal inferior que el documento mismo. La interpretación que al mismo ha .de darse es la única cuestión discutida, que no puede ser afectada por ningún testimonio verbal.
Es un hecho histórico, del cual el Tribunal debió haber tomado conocimiento judicial, que en varias ocasiones, du-rante el Gobierno Español, el medio circulante había de sufrir muchos cambios, y en la fecha del otorgamiento del *96documento en cuestión, un cange de la moneda mejicana ála moneda española (moneda provincial) había sido verificado, ó estaba próximo á verificarse, siendo la diferencia, próxima-mente, de un cinco por ciento en favor de la última moneda.
Es un principio de derecho universal que al interpretar los contratos, los Tribunales deben colocarse en la situación de las partes contratantes. El Código Civil vigente aquí, reco-nociendo este principio, contiene los siguientes artículos:
“Art. 1281. — Si los términos de un contrato son claros y no dejan duda so-bre la intención de los contratantes, se estará al sentido literal de sus clásulas.
Si las palabras parecieren contrarias á la intención evidente de los contra-tantes, prevalecerá ésta sobre aquéllas.
Art. 1282. — Para juzgar de la intención de los contratantes, deberá aten-derse principalmente, á 'los actos de éstos, coetáneos y posteriores al contrato.
Art. 1283. — Cualquiera que sea la generalidad de los términos de un con-trato, no deberán entenderse comprendidos en él, cosas distintas y casos dife-rentes de aquéllos, sobre que los interesados se propusieron contratar.
Art. 1284. — Si alguna cláusula de los contratos admitiere diversos sentidos, deberá entenderse en el más adecuado para que produzca efecto”.
Aplicando los principios de derecho que contienen estos artículos, es obvio que las partes contratantes, en la época de las negociaciones, tuvieron en la mente solo el cambio de un “peso” por otro “peso”, simplemente un cange de moneda. No sería absolutamente racional presumir que tenían en la mente una guerra con otra nación, un cambio de Soberanía, y como consecuencia de ellas, una variación en su sistema monetario, y del patrón plata, al patrón oro. Tampoco sería razonable presumir que si, por ejemplo, el Reino de Ingla-terra hubiera adquirido la Isla de Puerto Rico, se hubieran tenido que pagar libras esterlinas en vez de pesos españoles. Ni podría presumirse, razonablemente, que el acreedor hu-biera quedado satisfecho con francos en vez de pesos, en caso de que la República de Francia hubiera venido á ser la Soberana de Puerto Rico. Semejante demanda de un acree-dor, ante una Corte de Justicia, sería sumamente ridicula y sorprendente, cuando, como en este caso, al deudor se le obligaría á pagar sesenta y seis por ciento de premio sobre la *98totalidad de su contrato. Esto, ciertamente, no pudo entrar en la mente de las partes. La interpretación que la Corte de Distrito de Ponce ha dado al contrato que se discute, permite que se hagan todas estas suposiciones extraordinarias.
Se sostiene que los contratos aleatorios son permitidos en Puerto Pico. En todos los países se permiten contratos que dependan de resultados futuros, pero en la interpretación de tales convenios debe aparecer que las partes contratantes tuvieron en su mente las contingencias que pudieran sobre-venir. Una persona puede comprar una plantación cre-ciente, y ambas partes tendrían presente, tanto una cosecha abundante, como una destrucción que sufriera la misma por virtud de los elementos, pero sería completamente improbable que las pártes contratantes tuvieran en su mente la probabilidad de una guerra, el cambio de soberanía, y como consecuencia, un cange del sistema monetario.
Parece que este Tribunal ha expresado esta misma opinión en el caso de Cayol vs. Balseiro y Georgetti, á que se refiere la mayoría de la Corte. La cuestión debatida en ese pleito ■era un documento otorgado en el año 1894, el mismo año en ■que se otorgó el contrato que se discute en este caso, y en el que se discutía el mismo ó semejante principio. Aquel documento contenía lá siguiente cláusula :
“Y el resto del precio ascendente á veinte mil pesos, moneda corriente á su vencimiento, lo pagará.en oro ó plata, con exclusión de todo papel moneda”.
El acreedor alegaba que todos los pagos que vencieran después de la aprobación de la mencionada ley del Congreso de 12 de Abril de 1900, tendrían que hacerse en dollars americanos, en lugar de. pesos. Sin embargo, este Tribunal, sosteniendo lo contrario, al expresar su opinión por medio del Juez Presidente Sr. Quiñones, dijo:
“Esto no obstante, y aún cuando hubiera de estimarse que los veinte mil pesos del precio aplazado debían entenderse de la moneda corriente á su ven-cimiento, y pagaderos á la par lo mismo que los intereses convenidos, todavía no estaría justificada la acción intentada por Doña Josefa Cayol contra Bal-seiro y Georgetti; pues, inspirada como lo fué aquella cláusula de la escritura, *100según lo consigna en su demanda la misma parte actora, en la perspectiva del cange que se esperaba de la moneda mejicana y en el. propósito de que los veinte mil jiesos del precio aplazado, y sus intereses, se pagaran en la moneda que la sustituyera, una vez realizado el cange, sin consideración á la diferencia que pudiera resultar en el valor relativo de una y otra, esa estipulación esta-blecida por las partes para un caso especial y concreto, no puede tener apli-cación para otro caso completamente distinto, que las partes no pudieron preveer, porque no cabía en los límites de la previsión humana,' y por consi-guiente, que no pudo entrar en los cálculos y combinaciones de las partes contratantes, cual lo es el otro cange decretado cinco años después, por el Gobierno americano, á consecuencia del cambio de Soberanía, ocurrido en esta Isla, y por virtud del cual la moneda provincia], que sustituyó á la me-jicana, fué sustituida á su vez, por la de los Estados Unidos de América, con un quebranto de un cuarenta por ciento de su valor, y á cuyo caso, por lo extraordinario é imprevisto, es de perfecta aplicación el artículo 1283 del Código Civil, según el cual, “cualquiera que sea la generalidad de los térmi-nos de un contrato, no deberán entenderse comprendidos en él cosas distintas ni casos diferentes de aquéllos, sobre que los interesados se propusieron contratar”.
La Ley del Congreso de los Estados Unidos, de 12 de Abril de 1900, mencionada anteriormente, dice así:
“Sección 11. — Que para recoger la moneda acuñada de Puerto Pico ac-tualmente en circulación en la Isla y sustituirla con moneda del cuño de los Estados Unidos, por la presente se autoriza al Secretario de Hacienda para cangear, á su presentación en Puerto Rico, todas las monedas de plata de Puerto Rico conocidas con el nombre de pesos, y todas las demás monedas locales de plata y de cobre actualmente en circulación en Puerto Rico, no incluyéndose las introducidas en el país después del día 1? de Febrero de 1900, al actual tipo de cambio ó sea sesenta centavos, moneda acuñada de los Estados Unidos, por peso de cuño puertorriqueño, aplicándose el mismo tipo al cange de las piezas menores ó fraccionarias. Disponiéndose, sin embargo: que todas las deudas pendientes al empezar á regir la presente ley, serán pagaderas en la moneda de Puerto Rico actualmente en circula-ción, ó en moneda de los Estados Unidos, al tipo de cambio ya citado.”
El apelante debía al apelado la suma mencionada en dicho documento, el día 12 de Abril de 1900, 6 sea, el mismo día en que empezó á regir dicha Ley del Congreso. Dicha Ley declaraba que todas las deudas pendientes en aquella fecha serían pagaderas en la moneda de Puerto Rico, entonces en circulación, ó en moneda de los Estados Unidos á razón de *102sesenta centavos por cada peso; desde luego á elección del deudor.
La sentencia de la Corte de Distrito de Ponce, disponien-do que por cada peso que se deba al demandante, el deman-dado debe pagar “dollars,” infringe dicha sección 11 de la mencionada Ley del Congreso, dándole, en su virtud, carác-ter retroactivo. Excepciones á esta resolución fueron debi-damente tomadas por el apelante en su escrito de apelación, así como también á toda la prueba testifical que se presentó ante •el Tribunal sentenciador; reclamando además el privilegio que le concede la Ley del Congreso de pagar sesenta centavos, moneda de los Estados Unidos, por cada peso que debiera.
No fué, ni podía haber sido, la intención del Congreso cambiar ó afectar los contratos celebrados en Puerto Rico con anterioridad al tratado de Paz entre los Estados Unidos y el Reino de España. Deben ser respetados como existían, y sin cambio alguno.
El apelado tenía ciertos derechos adquiridos por virtud del contrato ó documento en controversia, tales como la suma de dinero que á él le debía el apelante; sujetos, sin embargo, á las condiciones estipuladas de que un peso sería sustituido por otro peso, en el caso de que el Gobierno de España hubiera cangeado la moneda de la Provincia de Puerto Rico. Los derechos adquiridos entré las partes con-tratantes no deben ser afectados por el cambio de Soberanía; no pueden ser ni aumentados ni disminuidos por legislación alguna del nuevo Gobierno.
“Este es el principio de la Ley de las Naciones, tal como se lia explicado por las más altas Autoridades. En el caso de The Fama, en el 5 C, Rob. 106, Sir William Scott declara “que es un principio de derecho internacio-nal bien establecido, que los habitantes de un país conquistado cambian su alianza, extinguiéndose sus relaciones para con su anterior soberano; pero las relaciones entre unos y otros, y sus derechos de propiedad, que no le ha-yan sido quitados por mandato del conquistador, no habrán de sufrir cambio alguno.”
Eugene Leitensdorfer et al. vs. James J. Webb. 20 Howard 176. (U. S.)
Al retirar el Congreso la moneda de Puerto Rico y susti-*104tuirla con moneda de los Estados Unidos, fijó-el -valor de la moneda retirada solamente, y declaró qué cantidad ó pro-porción de moneda de los Estados Unidos debería pagar el deudor á su acreedor, en vez de pesos, en deudas pendientes á la fecha de la aprobación de la Ley, si así lo prefería el deudor.
Por las varias razones que hemos expresado somos de opi-nión que el Tribunal Supremo debió haber revocado la sen-tencia de la Corte de Distrito de Ponce, y, según lo autori-zan las leyes vigentes aquí, debió haber dictado resolución en el sentido de que el apelante pagara al apelado las sumas de dinero vencidas ó por vencer, ya en la moneda de Puerto Rico que estaba en circulación el día 12 de Abril de 1900, ó en moneda americana, ó dollars, á razón de sesenta centavos por cada peso.

 Debe decir. 1718.


 En el texto Inglés de; estos artículos se usa la palabra “Apelación” en lugar de “Casa cíón”, que emplea el texto Español; á excepción de la sección 45 en que se emplea la frase Appeal in cassation", como equivalente á la de “recurso de casación.”